UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1872


In re: ABDU-SALIM GOULD,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:20-hc-02074-D)


Submitted: December 22, 2020                                Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Abdu-Salim Gould, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abdu-Salim Gould petitions for a writ of mandamus seeking an order directing his

immediate release or an order directing the district court to grant his 28 U.S.C. § 2254

petition. He also seeks credit for time served. We conclude that Gould is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

       The relief sought by Gould is not available by way of mandamus. Accordingly, we

deny Gould’s petition for writ of mandamus and his supplemental petition. Additionally,

although we grant Gould’s motion for leave to file a motion for injunctive relief, we deny

his motion for a stay of his § 2254 proceeding, and deny his motions for an order to show

cause, for a preliminary injunction or temporary restraining order, or for disciplinary

proceedings directed to prison officials and to the judges and court personnel of the Eastern

District of Virginia.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2